DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received 09/15/2021.  No Claims have been canceled. Claims 1, 8 and 14 have been amended.  No new claims have been added.  Therefore, claims 1-20 are pending and addressed below.

Response to Amendment/Arguments
Claim Rejections - 35 USC § 103
Applicant's arguments are moot in light of the new ground of rejection that was necessitated by Applicant's amendments. Based on an updated search of the art, a new reference was used in the rejection below
Claim Interpretation
With respect to the limitation “determining, via the trained machine learning model, that a first triggering event is satisfied based on...a determination that a current time is different from a time of the first change and that the current time is within a time period associated with the triggering event, wherein the user is predicted to perform during the time period associated with the first triggering event, a first action associated with the user account that is correlated to the first change”, the examiner is interpreting the limitation in light of the specification – para 0019 and para 0119 
[0019]... proactively identify a triggering event and transmit a notification based on the triggering event, ...For example, based on previous account-engagement data, systems and methods may determine that an account event (e.g., a large deposit) is of interest to a user when the user is at a residence but not when the user is at a place of business. The system may recognize and identify the account event and 


[0119] To further illustrate the exemplary embodiment, reference account-engagement data may include data collected on mobile devices associated with the respective financial accounts (e.g., data collected via a mobile banking app). These data may include the time of balance checks and the location data related to the balance checks. Accordingly, account-engagement data may reflect an underlying interest in the account (e.g., a user may believe that a deposit will post and check the account several times each day until the deposit posts). Reference account-engagement data may have descriptive and/or statistical features, and reference account-engagement data may have statistical relationships with reference deposit data. For example, balance inquiries may occur with high frequency (e.g., multiple times per day) prior to the posting of some deposits but occur with low frequencies (e.g., once per week) prior to the posting of other deposits. Balance inquiries preceding some deposits may more often occur at a residence than at a place of business. As another example, balance inquiries preceding some deposits may occur most often within a range of time (e.g., between 7:00 am and 8:00 am and 6:00 pm to 8:00 pm, but not between 8:00 am and 6:00 pm

Where previous activity historical statistical/average data is compared to current activity and the model algorithm adjust based on historical and current data within different time periods. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3 and 6-7; Claims 8-10 and 13; Claim 14-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,949,863 B1 by Lenz et al (Lenz), and further in view of US Pub. No. 2019/0342297 A1 by Adjaoute (Adjaoute)
In reference to Claim 1:
Lenz teaches:
(Currently Amended) A system for monitoring accounts and for facilitating transmission of user-specific notifications during a time period during which a user is likely to perform an action associated with a user account ((Lenz) in at least FIG. 1, Abstract, Col 5 lines 28-39), the system comprising:
a computer system that comprises one or more processors programed with computer program instructions that, when executed ((Lenz) in at least FIG. 4), cause the computer system to:  
obtain user account data and user account engagement data associated with a user account, the user account data including data related to changes to the user account and the user account engagement data including actions performed by a user associated with the user account and times associated with the actions performed by the user associated with the user account ((Lenz) in at least Abstract; FIG. 2; Col 2 lines 20-33, Col 4 lines 57-Col 5 lines 1-5);...
identifying a dataset related to at least one change of the changes to the user account and a dataset related to at least one action of the actions and at least one time associated with the at least one action ((Lenz) in at least Col 1 lines 58-Col 4 lines 1-18);...
obtain first user account data, the first user account data including a first change to the user account ((Lenz) in at least Abstract; Col 2 lines 33-Col 4 lines 1-18);
determine, ... that a first triggering event [threshold exceeded] is satisfied based on:  (i) a determination that the first change to the user account data satisfies a first condition ((Lenz) in at least Abstract; Col 2 lines 57-Col 3 lines 1-54) and (ii) a determination that a current time is different from a time of the first change and that the current time is within a time period associated with the first triggering event [threshold exceeded], wherein the user is predicted to perform, during the time period associated with the first triggering event [threshold exceeded], a first action associated with the user account that is correlated to the first change ((Lenz) in at least Abstract; Col 2 lines 33-Col 3 lines 1-18 wherein the prior art teaches account risk analysis analyzing account parameters, threshold values including minimum/maximum balances/transaction/ withdrawals ratio combinations per interval of time and teaches historical analysis providing averages of withdrawals against current cash withdrawal ratio- (i.e. correlation of change); Col 3 lines 30-Col 6 lines 1-18);
in response to satisfaction of the first triggering event [threshold exceeded], generate a user-specific notification related to the user account and transmit, to a user device associated with the user, the user-specific notification, the user-specific notification 
Lenz does not explicitly teach:
train a machine learning model based on the user account data and the user account engagement data during a plurality of training periods, such that the machine learning model is trained to identify one or more triggering events ..., wherein training the machine learning model comprises performing the following operations for a next training period in response to determining that the machine learning model trained during a current training period does not satisfy one or more training criteria:
adjusting, based on the identified datasets, one or more model parameters of the machine learning model; and
determining whether the machine learning model satisfies the one or more training criteria;
determine, via the trained machine learning model, that a first triggering event is satisfied
Adjaoute teaches:
train a machine learning model based on the user account data and the user account engagement data during a plurality of training periods ((Adjaoute) in at least para 0036, para 0066-0067, para 0082, para 0099)..., wherein training the machine learning model comprises performing the following operations for a next training period in response to determining that the machine learning model trained during a 
adjusting, based on the identified datasets, one or more model parameters of the machine learning model ((Adjaoute) in at least FIG. 4, FIG. 7; para 0082, para 0091, para 0095, para 0110; Table 2-3); and
determining whether the machine learning model satisfies the one or more training criteria ((Adjaoute) in at least para 0104 -0107, para 0110; Table 3-5; ;
determine, via the trained machine learning model, that a first triggering event is satisfied ((Adjaoute) in at least para 0059, para 0082, para 0091, para 0095 wherein the prior art teaches continually retrain and corrects itself from classification errors; para 0125-0128 wherein the prior art teaches a compliance scoring engine to score each line) 
Both Lenz and Adjaoute are directed toward predictive analysis of account activity of users overtime in order to prevent fraud using computer analysis programs. Adjaoute teaches the motivation of applying machine learning that includes learning techniques to evolve the algorithm with incremental adjustments in order to perform analysis for detecting and apply those account changes over time periods in order to adjust baseline behavior and benchmarks for users in response to user behavior changes. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the predictive analysis computer program of Lenz to include an evolving learning algorithm over time as taught by Adjaute since Adjaoute teaches the motivation of applying machine learning that includes learning 
In reference to Claim 2:
The combination of Lenz and Adjaoute discloses the limitations of independent claim 1.  Lenz further discloses the limitations of dependent claim 2
(Previously Presented) The system of claim 1 (see rejection of claim 1 above), wherein:
Lenz does not explicitly teach:
the user account engagement data comprises location data associated with the actions performed by the user 
Adjaoute teaches:
the user account engagement data comprises location data associated with the actions performed by the user ((Adjaoute) in at least para 0047-0048, para 0067, para 0086, para 0115-0116) .
Both Lenz and Adjaoute analyze account activity data in order to determine fraud risk and to modify predictive algorithms to adjust to user behavior over time.  Adjaoute teaches the motivation of user behavior transaction location parameters as an element of account analysis in order to compare location historical data with current data so that each user profile can be created from user activities over time. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the predictive parameter analysis of Lenz to include location data as taught by Adjaoute since Adjaoute teaches the motivation of user behavior transaction location 
In reference to Claim 3:
The combination of Lenz and Adjaoute discloses the limitations of dependent claim 2.  Lenz further discloses the limitations of dependent claim 3
(Previously Presented) The system of claim 2, wherein the computer system (see rejection of claim 2 above) is caused to:
Lenz does not explicitly teach:
train the machine learning model based on the location data associated with the actions performed by the user, such that the machine learning model is trained to identify the one or more triggering events based on a correlation between the changes to the user account, the actions performed by the user associated with the user account, the time associated with the actions performed by the user associated with the user account, and the location data associated with the actions performed by the user.
Adjaoute teaches:
train the machine learning model based on the location data associated with the actions performed by the user, such that the machine learning model is trained to identify the one or more triggering events based on a correlation between the changes to the user account, the actions performed by the user associated with the user account, the time associated with the actions performed by the user associated with the user account, and the location data associated with the actions performed 
Both Lenz and Adjaoute are directed toward predictive analysis of account activity of users overtime in order to prevent fraud using computer analysis programs. Adjaoute teaches the motivation of applying machine learning that includes learning techniques to evolve the algorithm with incremental adjustments to risk parameters including location in order to perform analysis for detecting and apply those account changes over time periods in order to adjust baseline behavior and benchmarks for users in response to user behavior changes. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the predictive analysis computer program of Lenz to include an evolving learning algorithm over time as taught by Adjaute since Adjaoute teaches the motivation of applying machine learning that includes learning techniques to evolve the algorithm with incremental adjustments to risk parameters including location in order to perform analysis for detecting and apply those account changes over time periods in order to adjust baseline behavior and benchmarks for users in response to user behavior changes.
In reference to Claim 6:
The combination of Lenz and Adjaoute discloses the limitations of independent claim 1.  Lenz further discloses the limitations of dependent claim 6
(Previously Presented) The system of claim 1 (see rejection of claim 1 above), 
wherein the user account data includes transaction data associated with the user account.((Lenz) in at least Abstract; Col 2 lines 1-11, lines 46-Col 3 lines 1-54) 
In reference to Claim 7:
The combination of Lenz and Adjaoute discloses the limitations of independent claim 1.  Lenz further discloses the limitations of dependent claim 7.
(Previously Presented) The system of claim 1, wherein the machine learning model )see rejection of claim 1 above) comprises at least one of 
Lenz does not explicitly teach:
a neural network model, a recurrent neural network, a random forest model, or a support vector machine model.
Adjaoute teaches:
a neural network model, a recurrent neural network, a random forest model, or a support vector machine model.((Adjaoute) in at least para 0061, para 0078, para 0080, para 0084, para 0091, para 0099)
Both Lenz and Adjaoute are directed toward predictive analysis of account activity of users overtime in order to prevent fraud using computer analysis programs. Adjaoute teaches the motivation of applying machine learning that includes learning techniques to evolve the algorithm with incremental adjustments to risk parameters including location in order to perform analysis for detecting and apply those account changes over time periods in order to adjust baseline behavior and benchmarks for users in response to user behavior changes.  Adjaoute further teaches the motivation of neural network analysis in order to apply fraud classification using historical transaction data and to apply vector analysis in order to cross pollenate risk as the vectors 
In reference to Claim 8:
The combination of Lenz and Adjaoute discloses the limitations of independent claim 8.
Method claim 8 steps corresponds to system claim 1 functional processes explicitly. Therefore, claim 8 has been analyzed and rejected as being previously discussed and mapped citations of the prior art references as claim 1 above.
In reference to Claim 9:
The combination of Lenz and Adjaoute discloses the limitations of independent claim 8. Lenz further discloses the limitations of dependent claim 9

In reference to Claim 10:
The combination of Lenz and Adjaoute discloses the limitations of dependent claim 9. Lenz further discloses the limitations of dependent claim 10
Method claim 10 limiting of training parameters corresponds to system claim 3 limitation of training parameters explicitly.  Therefore, claim 10 has been analyzed and rejected as being previously discussed and mapped citations of the prior art references as claim 3 above. 
In reference to Claim 13:
The combination of Lenz and Adjaoute discloses the limitations of independent claim 8. Lenz further discloses the limitations of dependent claim 13
Method claim 13 limiting of training network corresponds to system claim 6 limitation of training network explicitly.  Therefore, claim 13 has been analyzed and rejected as being previously discussed and mapped citations of the prior art references as claim 6 above. 
In reference to Claim 14:
The combination of Lenz and Adjaoute discloses the limitations of independent claim 14:
Manufacture claim 14 executed instructions by a processor and recited functions corresponds to system claim 1 functional processes explicitly.  Claim 14 differs from 
Therefore, claim 14 has been analyzed and rejected as being previously discussed and mapped citations of the prior art references as claim 1 above. 
In reference to Claim 15:
The combination of Lenz and Adjaoute discloses the limitations of independent claim 14. Lenz further discloses the limitations of dependent claim 15
Manufacture claim 15 limiting of account engagement data corresponds to system claim 2 limitation of engagement data explicitly.  Therefore, claim 15 has been analyzed and rejected as being previously discussed and mapped citations of the prior art references as claim 2 above. 
In reference to Claim 16:
The combination of Lenz and Adjaoute discloses the limitations of dependent claim 15. Lenz further discloses the limitations of dependent claim 15
Manufacture claim 16 limiting of training parameters corresponds to system claim 3 limitation of training parameters explicitly.  Therefore, claim 16 has been analyzed and rejected as being previously discussed and mapped citations of the prior art references as claim 3 above. 
In reference to Claim 18:
The combination of Lenz and Adjaoute discloses the limitations of independent claim 14. Lenz further discloses the limitations of dependent claim 18

In reference to Claim 19:
The combination of Lenz and Adjaoute discloses the limitations of independent claim 14.  Lenz further discloses the limitations of dependent claim 19
Manufacture claim 19 limiting of account data corresponds to system claim 6 limitation of account data explicitly.  Therefore, claim 19 has been analyzed and rejected as being previously discussed and mapped citations of the prior art references as claim 6 above. 
In reference to Claim 20:
The combination of Lenz and Adjaoute discloses the limitations of independent claim 14. Lenz further discloses the limitations of dependent claim 20
Manufacture claim 20 limiting of training network corresponds to system claim 7 limitation of training network explicitly.  Therefore, claim 20 has been analyzed and rejected as being previously discussed and mapped citations of the prior art references as claim 7 above. 
Claim 4 with respect to claim 3 above; Claim 11 with respect to claim 10 above, claim 17 with respect to claim 16 above; is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,949,863 B1 by Lenz et al (Lenz), in view of US Pub. No. 2019/0342297 A1 by Adjaoute (Adjaoute), and further in view of US Pub No. 2010/011109 A1 by Benkreira et al. (Benkreira)
In reference to Claim 4:
The combination of Lenz and Adjaoute discloses the limitations of dependent claim 3.  Lenz further discloses the limitations of dependent claim 4
(Previously Presented) The system of claim 3, wherein the computer system is caused to:
Lenz does not explicitly teach:
obtain first user account engagement data, the first user account engagement data including a first location of the user;
determine, via the trained machine learning model, whether a second triggering event, from among the one or more triggering events, is satisfied based on whether the first location of the user corresponds to one or more locations associated with the second triggering event; and
in response to the satisfaction of the second triggering event, generate the user-specific notification related to the user account and transmit, to the user device associated with the user, the user specific notification.
Benkreira teaches:
obtain first user account engagement data, the first user account engagement data including a first location of the user ((Benkreira) in at least Fig. 3A; para 0021-0023, para 0028, para 0051-0054, para 0056, para 0107-0109);
determine, via the trained machine learning model, whether a second triggering event, from among the one or more triggering events, is satisfied based on whether the first location of the user corresponds to one or more locations associated with the second triggering event ((Benkreira) in at least para 0021-0023, para 0028, para 0053-0054, para 0056, para 0107-0109); and
in response to the satisfaction of the second triggering event, generate the user-specific notification related to the user account and transmit, to the user device associated with the user, the user specific notification ((Benkreira) in at least para 0016, para 0022-0023, para 0032, para 0037, para 0039).
Both Lenz and Benkretra are directed toward applying predictive models to analyze account activity of users overtime in order to recognize risk and based on threshold activity rules generating a alert/message to inform the user. Benkreira leaches the motivation of activity threshold trigger rules which include location of transactions and other transaction parameters in order to detect and report suspicious activity. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the parameters applied to rules for triggering actions of Lenz to include the details as taught by Benkreira since Benkreira teaches the motivation of activity threshoki trigger rules which include location of transactions and other transaction parameters in order to detect and report suspicious activity.
In reference to Claim 11:
The combination of Lenz and Adjaoute discloses the limitations of dependent claim 10. Lenz further discloses the limitations of dependent claim 11
Method claim 11 steps corresponds to system functional processes of claim 4 limitation explicitly.  Therefore, claim 11 has been analyzed and rejected as being previously discussed and mapped citations of the prior art references as claim 4 above.
In reference to Claim 17:
The combination of Lenz and Adjaoute discloses the limitations of dependent claim 16. Lenz further discloses the limitations of dependent claim 17

Claim 5 with respect to claim 1 above; Claim 12 with respect to claim 8 above, is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,949,863 B1 by Lenz et al (Lenz), in view of US Pub. No. 2019/0342297 A1 by Adjaoute (Adjaoute), and further in view of US Pub No. 2011/0202455 A1 by Vasten et al. (Vasten) 
In reference to Claim 5:
The combination of Lenz and Adjaoute discloses the limitations of independent claim 1.  Lenz further discloses the limitations of dependent claim 5.
(Previously Presented) The system of claim 1 (see rejection of claim 1 above), 
Lenz does not explicitly teach:
wherein the actions performed by the user associated with the user account include at least one of requesting information about a status of the user account, sending a message, scheduling an appointment, or scheduling a transaction.
Vasten teaches:
wherein the actions performed by the user associated with the user account include at least one of requesting information about a status of the user account, sending a message, scheduling an appointment, or scheduling a transaction ((Vasten) in at least para 0044-0045, para 0064-0065, para 0066-0068, para 0104).
Both Lenz and Vasten analyze account events and event triggers.   Vasten teaches the motivation of utilizing account status or state as a trigger for performing 
In reference to Claim 12:
The combination of Lenz and Adjaoute discloses the limitations of independent claim 8. Lenz further discloses the limitations of dependent claim 12
Method claim 12 steps corresponds to system functional processes of claim 5 limitation explicitly.  Therefore, claim 12 has been analyzed and rejected as being previously discussed and mapped citations of the prior art references as claim 5 above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  WO 2017/037444 A1 by Dumitre et al; CA 2835505 C by Watson; US Patent No. 10,902,341 B1 by Qureshi; US Pub No. 2019/0279218 A1 by Adjaoute; US Pub No. 2017/0344890 A1 by Parayatham et al; US Pub No. 2013/0325679 A1 by Yeri et al; US Pub No. 2017/0200158 A1 by Honey et al; US Pub No. 2016/0300197 A1 by Guido et al; US Pub No. 2016/0225089 A1 by Bhat et al.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697